Citation Nr: 1759521	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-05 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to an initial rating for back strain and degenerative disc disease of the thoracolumbar spine in excess of 10 percent disabling.

3. Entitlement to an initial rating for right lower extremity radiculopathy in excess of 10 percent disabling. 

4. Entitlement to a compensable initial rating for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 1978 to December 1978, and on active duty from April 1979 to April 1983, July 1989 to December 1995, and April 2003 to July 2009. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) in December 2012 (denying service connection for bilateral hearing loss and granting service connection for a back strain (later recharacterized as back strain and degenerative disc disease of the thoracolumbar spine) (spine injury) at 10 percent disabling, effective June 6, 2011) and in March 2015 (granting service connection for GERD with a noncompensable evaluation, effective August 13, 2014). An interim December 2013 rating decision changed the effective date for the Veteran's spine injury to October 13, 2011 based on clear and unmistakable error. A December 2013 statement of the case assigned a separation initial evaluation for right lower extremity radiculopathy at 10 percent disabling, which was subsequently included as part of the Veteran's March 2016 substantive appeal (VA Form 9).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.

Hearing loss

As stated by the Veteran's representative in May 2017, the Veteran contends that his bilateral hearing loss had its onset and was a result of his time in service. The Veteran underwent a VA audio examination in January 2012, wherein the examiner opined it was less likely than not that the Veteran's current hearing loss was caused by the Veteran's military service because there was no hearing loss from the Veteran's enlistment examination in March 1979 to his separation examination in September 1995 and only a minimal decrease in hearing (at 4000 hertz) from the separation examination to the VA examination. As a result, the Veteran's hearing loss was at least as likely as not due to the natural progression of the hearing loss shown at enlistment. The examiner also stated that hearing loss existed prior to service, but was not aggravated beyond normal progression because there was no change in hearing from the enlistment examination to the separation examination. 

Service connection for hearing loss can still be warranted even when the Veteran had normal audiometric tests upon discharge. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). Additionally, the Veteran's audiometric results from his enlistment examination do not meet the requirements to be considered hearing loss pursuant to VA regulation. See 38 C.F.R. § 3.385. The January 2012 VA examiner's opinion is inadequate because it improperly relies on normal audiometric tests at discharge and the presumed existence of hearing loss prior to service. Consequently, remand for a new VA examination is necessary.

Spine disability

VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016). In this case, previous VA spine examinations do not fully comport with the requirements of Correia and therefore may be inadequate. Thus, remand for a new VA spine examination is necessary.


Radiculopathy

The Veteran's radiculopathy claim is inextricably intertwined with his spine disability claim, because the Veteran's back complaints encompass complaints of radiating pain to his right lower extremity. See February 2012 and January 2016 VA spine examinations. As a result, adjudication of this claim is deferred.

GERD

The Veteran underwent a VA esophageal examination in February 2015. In his March 2016 substantive appeal, he stated that the VA examiner did not let him report all of his symptoms, including regurgitation, shoulder pain, and arm pain. Because such symptoms are considered pursuant to the Diagnostic Code (Code) assigned for his GERD, see 38 C.F.R. § 4.114, Code 7346, remand is necessary to ensure the Veteran is able to fully report his symptoms to a VA examiner. See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from May 2017 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. After the above development has been completed, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of his bilateral hearing loss. The examiner should review the claims file (including this remand). Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Is it AT LEAST AS LIKELY AS NOT (50% OR GREATER PROBABILITY) that the Veteran's hearing loss was manifested in, caused by, or otherwise related to his military service? Please explain why.

The examiner is reminded that, pursuant to regulation, the Veteran's audiometric results reported during his March 1979 enlistment examination are NOT considered to demonstrate hearing loss for VA purposes. Therefore, he is considered to not have a disability at enlistment. 

The examiner is also reminded that normal audiometric tests upon discharge are not automatically detrimental to a Veteran's claim. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

(b) If the examiner believes that the Veteran's hearing loss is more likely due to something other than his military service, please explain why.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. After the development in the first instruction has been completed, the AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected spine disability. The examiner must review the entire record (including this remand) in conjunction with the examination. Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail. All indicated tests or studies should be completed.

Range of motion studies should include active and passive motion and pain on weight-bearing and non-weight-bearing. The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors (if the Veteran is not experiencing a flare up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms experienced during flare ups and the examiner should provide an opinion of estimated range of motion measurements, if possible, based on that information).

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

4. After the development in the first instruction is completed, the AOJ should arrange for a gastrointestinal diseases examination of the Veteran to assess the severity of his GERD. The examiner should review the claims file (including this remand). Any indicated tests or studies should be completed, if appropriate. 

The examiner should consider all subjective symptoms suggested by the record or reported by the Veteran (to specifically include regurgitation, shoulder pain, and arm pain), determine whether it is AT LEAST AS LIKELY AS NOT (50% OR GREATER PROBABILITY) that such symptoms are associated with the Veteran's GERD, and evaluate the severity of each symptom associated with GERD. If the examiner determines that any reported or documented symptoms are not associated with GERD, the considered more likely cause of such symptoms should be identified, with citation to the record as appropriate. 

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

5. The AOJ should then review the record and re-adjudicate the claims. If they remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims. 38 U.S.C § 7252. This remand is a preliminary order and not an appealable decision. 38 C.F.R. § 20.1100(b) (2017).

